EXHIBIT

   7
A. WILLIAM ROBERTS, JR., & ASSOCIATES (800) 743-DEPO   ·
                 scheduledepo.com
     National Assc Advancement of Colored People vs.                        ·Jake Evans
     City of Myrtle Beach, et al.                                      November 05, 2018
                                                                                    13
 1                 A.      Yes, I was a city council member before
 2     I became mayor.
 3                 Q.      And how long were you a council member?
 4                 A.      From 2004 to 2012 maybe.
 5                 Q.      Okay.       And do you own any businesses in
 6     Atlantic Beach?
 7                 A.      Yes.
 8                 Q.      Okay.       Tell me what those businesses
 9     are.
10                 A.      Evans Motel.
11                 Q.      Okay.       And how many rooms does Evans
12     Motel have?
13                 A.      14.
14                 Q.      Okay.
15                 A.      And I'm not the sole owner of Evans
16     Motel.
17                 Q.      Okay.
18                 A.      It's owned by me and my family, my
19     brothers and sisters and my mother.
20                 Q.      Okay.
21                 A.      Family owned.
22                 Q.      I've got you.
23                         Are you the -- kind of like the
24     property manager or --
25                 A.      Yes.

                     A. WILLIAM ROBERTS, JR., & ASSOCIATES (800) 743-DEPO       Page 13
                                      scheduledepo.com                                    YVer1f
     National Assc Advancement of Colored People vs.                        ·Jake Evans
     City of Myrtle Beach, et al.                                      November 05, 2018
                                                                                    14
 1                 Q.      I've got you.               All right.
 2                         So I guess it's safe to say you have a
 3     lot of experience with Atlantic Beach; you're very
 4     familiar with that community?
 5                 A.      Yes.
 6                 Q.      Okay.       Tell me about Atlantic Beach
 7     Bike Week or tell me, what do you call it?                       It's a
 8     motorcycle event over Memorial weekend.                       What do
 9     you call it?
10                 A.      Well, it was the Atlantic Beach Bike
11     Fest, and now it's called the Atlantic Beach
12     Cultural Heritage Festival and Bike Fest.
13                 Q.      Okay.       And so for this deposition do
14     you want to call it Atlantic Beach Bike Fest?
15                 A.      You can.
16                 Q.      Okay.
17                 A.      It's fine with me.
18                 Q.      Okay.       So how long -- how long has this
19     been -- has this event been going on in Atlantic
20     Beach?
21                 A.      1980 was the first Bike Fest.
22                 Q.      Okay.       And how do you remember that?
23                 A.      I remember it.               It was a very small
24     event.       We did have a parade.                  And it was just
25     something put into place to try to bring business

                     A. WILLIAM ROBERTS, JR., & ASSOCIATES (800) 743-DEPO       Page 14
                                      scheduledepo.com                                    YVer1f
     National Assc Advancement of Colored People vs.                        ·Jake Evans
     City of Myrtle Beach, et al.                                      November 05, 2018
                                                                                    15
 1     to Atlantic Beach.
 2                 Q.      Okay.       And so since from 1980 to, you
 3     know, 2018 -- and no reason to believe there's not
 4     going to be one in 2019; is that fair to say?
 5                 A.      That's fair to say.
 6                 Q.      Okay.       Tell me -- so tell me like how
 7     -- it was a small gathering in the beginning in
 8     1980?
 9                 A.      Yes.
10                 Q.      Tell me how it's changed over the
11     years.
12                 A.      The crowds are larger, and, of course,
13     that's what we wanted.                  I mean, of course we
14     started with it to try to bring more people to
15     Atlantic Beach, and over the years it grew to
16     actually what we wanted it to become.
17                 Q.      Sure.       I've got you.
18                         And so Memorial weekend comes and what
19     is -- so like was it -- how did the crowd size
20     change?        Like was it each year grew a little bit
21     bigger or was there -- go ahead.
22                 A.      Yes, every year it's just more and more
23     people came.
24                 Q.      I've got you.
25                 A.      Just people came and enjoyed it, and

                     A. WILLIAM ROBERTS, JR., & ASSOCIATES (800) 743-DEPO       Page 15
                                      scheduledepo.com                                    YVer1f
     National Assc Advancement of Colored People vs.                        ·Jake Evans
     City of Myrtle Beach, et al.                                      November 05, 2018
                                                                                    16
 1     the word got out.               Just more and more people came.
 2                 Q.      Okay.       And when people come to Atlantic
 3     Beach Bike Fest, like what do they do?
 4                 A.      We -- it's more of a situation where we
 5     sell vendor permits, and vendors come in and --
 6     food vendors, T-shirts, clothing, women's purses.
 7     It's set up that way, as a festival that way.
 8                 Q.      Okay.       Are there -- is there a lot of
 9     pedestrian traffic as well?
10                 A.      Yes.      Music.        A lot of pedestrian
11     traffic, yes.
12                 Q.      Right.
13                 A.      As a matter of fact, now, and it's been
14     going on for several years, that the main street is
15     not open to vehicles.                  I think they do allow
16     motorcycles and pedestrian traffic, is all that's
17     allowed on the main street where the vendors are
18     set up.
19                 Q.      I've got you.               Okay.
20                         So what is the -- what is the vibe or
21     -- when you go into this event, like what is it --
22     what's something that someone else would be able to
23     recognize the event is like?                       Does that make sense?
24     Like -- okay.            So you have festivals, you have
25     carnivals, you have, you know, different types of

                     A. WILLIAM ROBERTS, JR., & ASSOCIATES (800) 743-DEPO       Page 16
                                      scheduledepo.com                                    YVer1f
     National Assc Advancement of Colored People vs.                        ·Jake Evans
     City of Myrtle Beach, et al.                                      November 05, 2018
                                                                                    17
 1     events promoted by a town.                      What do you feel like
 2     Atlantic Beach Bike Fest is like, like a
 3     comparison?
 4                 A.      Comparison.           I mean, I don't know what
 5     to compare it to.               It's unique in its own way.
 6     Atlantic Beach is a very small town.                      And of
 7     course, I think most people know that -- why
 8     Atlantic Beach exists and why it's there and pretty
 9     much why this festival started.                      If you go back to
10     the 1960s where African-Americans, if they came to
11     the Grand Strand, they had no choice but to go to
12     Atlantic Beach --
13                 Q.      Right.
14                 A.      -- until the late '60s, early '70s.
15     And after the African-Americans were able to
16     venture out and go other places, of course they did
17     that.       And we wanted to keep as many of them coming
18     to Atlantic Beach as we could, so we were thinking
19     of things and ways and festivals to get started to,
20     you know, bring people back to Atlantic Beach, and
21     this motorcycle festival was the main thing we
22     started that got people to actually come back.                         And
23     when they come back it's -- it's a reminder of what
24     Atlantic Beach was back during the '60s when they
25     weren't able to go anywhere else.                      It was just

                     A. WILLIAM ROBERTS, JR., & ASSOCIATES (800) 743-DEPO       Page 17
                                      scheduledepo.com                                    YVer1f
     National Assc Advancement of Colored People vs.                        ·Jake Evans
     City of Myrtle Beach, et al.                                      November 05, 2018
                                                                                    18
 1     flooded with people, music, dancing.                    Actually
 2     concerts.          Bike shows or motorcycle shows where
 3     they pick the best-looking bike and things like
 4     that.       And people just congregating and -- and
 5     having a good time and kind of reminding themselves
 6     of the past and what Atlantic Beach was back in
 7     those days.
 8                 Q.      Sure.
 9                         What is kind of the age range of people
10     that are in Atlantic Beach for this event?
11                 A.      In Atlantic Beach, I would think most
12     people are at least 30 or above.                   We do have some
13     younger, but the crowds are mostly people who are
14     -- range from the mid 30s on up.
15                 Q.      Right.
16                         Are there a lot of families?
17                 A.      There's a few families, quite a few
18     families, yes.
19                 Q.      Right.        Okay.
20                         And do you have a lot of repeat people
21     coming back year after year?
22                 A.      We do.        Actually even the motel I
23     manage there, Evans Motel, pretty much we've had
24     the same people in the motel since almost from the
25     very beginning.

                     A. WILLIAM ROBERTS, JR., & ASSOCIATES (800) 743-DEPO       Page 18
                                      scheduledepo.com                                    YVer1f
     National Assc Advancement of Colored People vs.                        ·Jake Evans
     City of Myrtle Beach, et al.                                      November 05, 2018
                                                                                    19
 1                 Q.      Right.
 2                 A.      Yeah.
 3                 Q.      Okay.       And how long has Evans Motel
 4     been open?
 5                 A.      The early 1960s.
 6                 Q.      Okay.       That's a long time.
 7                 A.      Yeah.
 8                 Q.      And you said the name had changed and
 9     added the phrase "cultural event"?
10                 A.      Yes.
11                 Q.      Tell me what Atlantic Beach does or
12     what was the reason for that change.
13                 A.      The very first year that I was mayor
14     there was an incident that occurred in Myrtle
15     Beach, and it wasn't -- as a matter of fact, there
16     was some criminal activity where some people
17     actually were shot and I think maybe a couple of
18     them even killed.               And of course, the governor of
19     the state got whiff of that, and she actually came
20     to one of the council meetings in the Town of
21     Atlantic Beach.              And of course, I want to say
22     discussion, it wasn't a discussion; it was just us
23     as mayor and town council hearing her opinion of
24     the events and what she would like to see in the
25     future as far as the event.

                     A. WILLIAM ROBERTS, JR., & ASSOCIATES (800) 743-DEPO       Page 19
                                      scheduledepo.com                                    YVer1f
     National Assc Advancement of Colored People vs.                        ·Jake Evans
     City of Myrtle Beach, et al.                                      November 05, 2018
                                                                                    47
1                            CERTIFICATE OF REPORTER

2

3                          I, Lauren A. Balogh, Court Reporter and

4      Notary Public for the State of South Carolina at

5      Large, do hereby certify that the foregoing

6      transcript is a true, accurate, and complete

7      record.

8                          I further certify that I am neither

9      related to nor counsel for any party to the cause

10     pending or interested in the events thereof.

11                         Witness my hand, I have hereunto

12     affixed my official seal this 7th day of November,

13     2018 at Murrells Inlet, Horry County, South

14     Carolina.

15

16

17

18

19

20

21

22

23                                 ________________________________
                                   Lauren A. Balogh
24                                 My Commission expires
                                   April 13, 2020
25

                     A. WILLIAM ROBERTS, JR., & ASSOCIATES (800) 743-DEPO       Page 47
                                      scheduledepo.com
